DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-20, and 22-32 have been canceled.
Claim 21 is pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 21 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded Claim 21 is rejected because it recites:
“a light intensity  level is incremented or reduced to  illuminate a breast, whereby said visible light emitted by said at least one light source illuminates said breast when said cover is biased against said breast  with said predetermined force , whereby said touch output contact outputs a higher intensity of said visible light  to enable light transmission through breast tissue to see veins, blood vessels, and part of mammary glands, and  when said cover  is not biased against said breast , said touch output contact outputs a lower intensity of said visible light, and said light intensity level depends on a size and firmness of said breast, said veins and said blood vessels  appear in silhouette when said cover is biased against said breast with said predetermined force, a water-based lubricant is applied to said breast before biasing said cover against said breast with said predetermined force”, in Page 4, line 26 – Page 5, line 13.
The cited portion of claim 21 positively recites the breast, which is seen as claiming a human.  To overcome the rejection, the examiner suggests amending the limitation with “configured to” language, for example:  
“wherein the portable breast light assembly is further configured to:
increment or reduce said a light intensity level to illuminate a breast, whereby said visible light emitted by said at least one light source illuminates said breast when said cover is biased against said breast with said predetermined force , whereby said touch output contact outputs a higher intensity of said visible light to enable light transmission through breast tissue to see veins, blood vessels, and part of mammary glands, and when said cover  is not biased against said breast, said touch output contact outputs a lower intensity of said visible light, and said light intensity level depends on a size and firmness of said breast, said veins and said blood vessels  appear in silhouette when said cover is biased against said breast with said predetermined force; and 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected because:
Page 4, lines 14-15, recite the limitation “said intensity controller controls at least one level of light intensity”.  Page 4, line 26, recites the limitation “a light intensity level is incremented or reduced…”.  It is unclear and therefore indefinite whether the “at least one level of light intensity” and the “a light intensity level” are the same light intensity level.  For examination purposes, the examiner assumes both claim limitations refer to the same light intensity level.  Examiner suggests amending the limitation “a light intensity level is incremented or reduced…” to “whereby the at least one level of light intensity is incremented or reduced…”. 
Page 5, line 2, recites the limitation “said cover”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, Page 5, line 24, recites the limitation “cap assembly further has a cover”.  It is unclear and therefore indefinite whether the “said cover” and the later 
Page 5, line 3, recites the limitation “said predetermined force”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, Page 5, lines 25-26, recite the limitation “said cover contacts said sensor by pressure or a predetermined force”.  It is unclear and therefore indefinite whether the “said predetermined force” and the later recited “a predetermined force” are the same predetermined force.  For examining purposes, the examiner assumes the “said predetermined force” and the “a predetermined force” are the same.
Page 5, line 4, recites the limitation “whereby said touch output contact outputs a higher intensity of said visible light”.  Additionally, Page 5, lines 7-8, recites the limitation “said touch output contact outputs a lower intensity of said visible light”.  The terms "higher" and “lower” in the claim limitations are relative terms which renders the claim indefinite.  The terms "higher" and “lower” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is unclear and therefore indefinite, what the light intensity is compared to, in order for the light intensity to be “higher” or “lower”.  Is the higher and lower light intensity compared to each other (i.e. only two light intensities, wherein one intensity is larger than the other, and therefore one light intensity value would be higher, and a second light intensity would be lower), or is there at least a third light intensity, that is in between the “higher” light intensity and the “lower” light intensity, and the determination of a higher and lower light intensity based on the third light intensity?  For examination purposes, the examiner assumes that touch output contact that outputs at least two light intensities, wherein one is larger than the other would read on the cited claim limitations.
Page 5, line 19, recites the limitation “said at least one hole”.  There is insufficient antecedent basis for this limitation in the claim.  Although, claim 1 does recite at least one ventilation hole within the sidewall of the housing, on Page 4, lines 1-2, the recited “said at least 
	Additionally, claim 21 is rejected because it recites both an apparatus and the method steps of using the apparatus.  For example, claim 21 recites “A portable breast light assembly consisting of…”, but claim 21 also recites “a light intensity level is incremented or reduced to illuminate a breast” (See Page 4, line 26 – Page 5, line 1) and “a water-based lubricant is applied to said breast before biasing said cover against said breast with said predetermined force” (See Page 5, lines 11-13), which are positively recited steps of using the portable breast light assembly.  Therefore, it is unclear whether the metes and bounds of claim 21 are directed to the portable breast light assembly or the method of using the portable breast light assembly (See MPEP 2173.05(p)).  The examiner suggests amending the method steps with “configured to” language to better integrate the steps into what is assumed to be an apparatus claim, such as by amending “a light intensity level is incremented or reduced to illuminate a breast” to as “wherein the portable breast light assembly is further configured to increment or reduce said one level of light intensity to illuminate a breast”.

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim 21 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793